EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allison L. Z. Weimer (Reg No. 73,209) on 03/31/2021.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 11-16 directed to an invention non-elected without traverse.  Accordingly, claims 11-16 have been cancelled.

The application has been amended as follows: 

11. (CANCELED)
12. (CANCELED)
13. (CANCELED)
14. (CANCELED)
15. (CANCELED)
16. (CANCELED)

17. (CURRENTLY AMENDED) A method to improve child restraint installation detection, the method comprising: 
providing an automotive vehicle having a body enclosing a passenger compartment and a controller, the passenger compartment including an anchorage system for securing a child restraint disposed in the passenger compartment, the anchorage system including a latchable bar member having a U-shaped latchable portion; 
providing a child restraint installation system coupled to the anchorage system, the child restraint installation system including a trigger member having a trigger latch portion forming a loop at a first end of the trigger member such that the loop of the trigger latch portion fits within the U-shaped latchable portion of the latchable bar member;coupled to the anchorage system, the sensor contact member including a sensor contact surface;the sensor being coupled to the retaining member and movable relative to the sensor contact member, wherein the trigger member is movable relative to the sensor contact member; and a retaining member coupled to the trigger member and including an opening configured to receive the sensor; 
providing a child restraint latch mechanism coupled to the child restraint disposed in the passenger compartment the child restraint latch mechanism including a hook coupled to a tensionable strap;
wherein the trigger latch portion and the latchable portion of the latchable bar member releasably engage with the hook of the child restraint latch mechanism such that a force applied to the hook pulls the trigger latch portion toward the latchable portion;
receiving, by the controller, a first signal from the child restraint installation system; 
determining, by the controller, from the first signal, whether a first operating condition is satisfied; and 
in response to satisfaction of the first operating condition, generating, by the controller, a first notification signal and,
in response to satisfaction of a second operating condition, generating, by the controller, a second notification signal.

Reasons for Allowance
Claims 1, 4-10, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “a child restraint installation system coupled to the anchorage system, the child restraint installation system including a trigger member having a trigger latch portion forming a loop at a first end of the trigger member, a sensor contact member coupled to the anchorage system, a retaining member coupled to the trigger member, and a sensor coupled to the retaining member and movable relative to the sensor contact member, wherein the trigger member is movable relative to the sensor contact member; a child restraint latch mechanism coupled to the child restraint disposed in the passenger compartment, the child restraint latch mechanism including a hook coupled to a tensionable strap; wherein the loop of the trigger latch portion fits within the U-shaped latchable portion of the latchable bar member and the trigger latch portion and the latchable portion of the latchable bar member releasably engage with the hook of the child restraint latch mechanism such that a force applied to the hook pulls the trigger latch portion toward the latchable portion”.

Regarding Claim 17, the claim is drawn to method of using the corresponding apparatus claimed in Claim 1 and is, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claim 1).

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.